IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

AT NASHVILLE

Jenna Amacher, ) Case No:
PETITIONER, .
v. )
)
State of Tennessee; Tre Hargett, )
Secretary of State; and the Tennessee Election )
Commission )
)
RESPONDENT, )

 

COMPLAINT

Comes now the Plaintiff, JENNA R. AMACHER, a duly elected City of Tullahoma
Alderman, in her personal and official capacity would respectfully plead unto this Honorable
Court the following: The Defendant, in their personal and official capacity, along with the State
of Tennessee, violates the Plaintiffs’ constitutional rights, free speech and association, and due
process rights, both directly and indirectly through the enactment of Tennessee Code Annotated

2-13-208 thereby infringing upon Plaintiff’s First and Fourteenth Amendment rights.
JURISDICTION AND VENUE

1. This Court has jurisdiction under 28 U.S.C. § 1331 to hear Plaintiff’s claims arising

under the Constitution and laws of the United States and under 28 U.S.C. § 1343 to hear
Plaintiff’s claims seeking declaratory and injunctive relief and to secure equitable relief

under any Act of Congress providing for the protection of civil rights, Rules 57 and 65 of

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 1 of 8 PagelD #: 1
the Federal Rules of Civil Procedure, and the general legal and equitable powers of this
court.

. Venue is appropriate in the Middle District of Tennessee under 28 U.S.C. § 1391(b)(1) as
this is the judicial district where the defendants are found. Venue is also appropriate
under 28 U.S.C. 1391(b)(2) as this is the judicial district in which a substantial part of the
events or omissions giving rise to this claim occurred.

PARTIES

Plaintiff Jenna Amacher is a resident of Tullahoma, Tennessee and continues to be

a duly elected member of the City of Tullahoma Board of Mayor and Alderman.

Defendant Tre Hargett is the appointed Secretary of the State of Tennessee in his official

capacity, the agent by which the state of Tennessee acts upon issuance of summons by

complaint upon the State. Tre Hargett acts as the administrator of state election laws.

GENERAL FACTS

On August 24th, 2021 Plaintiff was sworn in as a Tullahoma City Alderman, a
municipally elected position after running on a ticket by which she was denied the
opportunity to associate with her respective political organization.

Plaintiff is an active member of the local Republican Party. She was the 2018 County
Clerk candidate on the Republican ticket and has served on the board of the Coffee
County Young Republicans since 2018. She currently serves as Chairman.

Plaintiff intends to seek re-election upon completion of her term as City Alderman but,
seeks the right to affiliate with her political organization on the voter ballot.

. Tennessee Code Annotated 2-13-208 reads:

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 2 of 8 PagelD #: 2
Municipal Elections to be nonpartisan.

a) Notwithstanding other provisions of this part, municipal elections shall be
nonpartisan. Municipal elections shall not require candidates to be nominated by
political parties unless the municipality’s charter specifically permits partisan
elections. When a municipality’s charter allows partisan elections, political parties
may nominate candidates for municipal office by using the primary election
provisions of this title or as otherwise authorized by the rules of the party.

b) In any county having a metropolitan form of government, the election of the
county mayor and the members of the legislative body of such metropolitan
government shall be considered to be municipal elections within the meaning of

this section; however, the provisions of this section shall not be construed to
require a partisan election for any other officers of the metropolitan government if

the charter of such metropolitan government provides that elections for such

officers shall be nonpartisan.

ISSUES

10. Under 42 U.S.C. 1983, T.C.A. 2-13-208 effectively violates the strict scrutiny
standard constitutionally applied to political speech. The statute fails to justify a compelling

government interest and is not narrowly tailored to achieve any such interest.

11. There was the deprivation of a right secured by the Constitution, specifically the First

and Fourteenth Amendment as incorporated to the states.

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 3 of 8 PagelD #: 3
12. The deprivation was caused by a person acting under color of state law and does not

serve to advance a compelling state interest.

13. This prohibition directly hampers the ability of a party to spread its message and
hamstrings voters seeking to inform themselves about the candidates and the campaign issues.
See Tashjian, supra, 479 U.S., at 220-222, 107 S.Ct., at 552; Pacific Gas & Electric Co. v. Public
Utilities Comm'n of California, 475 U.S. 1, 8, 106 S.Ct. 903, 907, 89 L.Ed.2d 1 (1986); Brown v.
Hartlage, 456 U.S. 45, 60, 102 S.Ct. 1523, 1532, 71 L.Ed.2d 732 (1982); First National Bank of
Boston v. Bellotti, 435 U.S. 765, 791-792, 98 S.Ct. 1407, 1423-1424, 55 L.Ed.2d 707 (1978). A
"highly paternalistic approach" limiting what people may hear is generally suspect, Virginia State
Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 770, 96 S.Ct. 1817,
1829, 48 L.Ed.2d 346 (197 ); see also First National Bank of Boston, supra, 435 U.S., at
790-792, 98 S.Ct., at 1423-1424, but it is particularly egregious where the State censors the

political speech a political party shares with its members.

14. Plaintiff asserts the statutory effect of delegating the right of political association to
the individual municipalities is also unconstitutional. Under the application of 42 U.S.C. 1983,
the unconstitutional statute violates the Plaintiff’s equal protection of the laws. 42 USC Section
1983- Civil Action for Deprivation of Rights The Civil Action for Deprivation of Rights Act is
commonly known as Section 1983. The purpose of the Act is to provide a private remedy for

violations of Federal Law. Section 1983 states:

"Every person who under color of any statute, ordinance, regulation custom or usage of
any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen

of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges or immunities secured by the Constitution and laws, shall be liable to the party

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 4 of 8 PagelD #: 4
injured in an action at law, suit in equity, or other proper proceeding for redress, except that in
any action brought against a judicial officer for an act or omission taken in such officer's judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was violated or
declaratory relief was unavailable. For the purposes of this section, any Act of Congress

applicable exclusively to the District of Columbia shall be considered to be a statute of the

District of Columbia."

15. Barring political parties from endorsing and opposing candidates not only burdens
their freedom of speech but also infringes upon their freedom of association. It is well settled that
partisan political organizations enjoy freedom of association protected by the First and
Fourteenth Amendments. Tashjian, supra, 479 U.S. at 214, 107 S.Ct. at 548; see also Elrod v.
Burns, 427 U.S. 347, 357, 96 S.Ct. 2673, 2681, 49 L.Ed.2d 547 (1976) (plurality opinion).
Freedom of association means not only that an individual voter has the right to associate with the
political party of her choice, Tashjian, supra, 479 U.S., at 214, 107 S.Ct., at 548 (quoting Kusper,
supra, 414 U.S., at 57, 94 S.Ct., at 307), but also that a political party has a right to " ‘identify the
people who constitute the association,’ " Tashjian, supra, 479 U.S., at 214, 107 S.Ct., at 548
(quoting Democratic Party of United States v. Wisconsin ex rel. La Follette, 450 U.S. 107, 122,
101 S.Ct. 1010, 1019, 67 L.Ed.2d 82 (1981)); cf. NAACP v. Alabama ex rel. Patterson, 357 U.S.
449, 460-462, 78 S.Ct. 1163, 1172, 2 L.Ed.2d 1488 (1958), and to select a “standard bearer who
best represents the party's ideologies and preferences." Ripon Society, Inc. v. National
Republican Party, 173 U.S.App.D.C. 350, 384, 525 F.2d 567, 601 (1975) (Tamm, J., concurring

in result), cert. denied, 424 U.S. 933, 96 S.Ct. 1147, 47 L.Ed.2d 341 (1976).

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 5 of 8 PagelD #: 5
16. Depriving a political party of the power to endorse suffocates this right. The
endorsement ban prevents parties from promoting candidates "at the crucial juncture at which the
appeal to common principles may be translated into concerted action, and hence to political
power in the community." Tashjian, supra, 479 U.S., at 216, 107 S.Ct., at 549. The same can be

said for the statute in question.

17. The Supreme Court of the United States previously determined the preclusion of
political parties endorsement of candidates in primaries was unconstitutional and violated first
amendment freedom of speech and freedom of association as well as the fourteenth amendment

equal protection under color of law. Fong En v. San Francisco County Demoocratic Central

Committee 109 S. Ct. 1013 (1989)

Wherefore, Plaintiffs respectfully request that this Court:

—
.

Issue a preliminary injunction, later to be made permanent, restraining

Defendants, their employees, agents, and successors in office from enforcing the Act;

2. Enter a judgment declaring that the Act is unconstitutional under the First
Amendment to the United States Constitution;

3. Award Plaintiffs their reasonable costs and attorney’s fees pursuant to 42 U.S.C. §

1988; and

4. Grant such other or further relief as the Court deems just, proper, and equitable.

Respectfully submitted,

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 6 of 8 PagelD #: 6
Jenna R. Amacher

 

frabd

James Threet

118 E. Fort. St.
Manchester, TN 37355
BPR 21943
jamesthreet@gmail.com
(931) 728-2481 phone
(931) 728-5333 fax

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 7 of 8 PagelD #: 7
Certificate of Service

I hereby certify that on this day I electronically filed the foregoing motion and attached
affidavits with the Clerk of Court of the Middle District of Tennessee.

 

 

 

This the in” tay of Pirygst , 20dD
[aht

James Threet, Attorney for Petitioner

Case 3:21-cv-00638 Document1 Filed 08/17/21 Page 8 of 8 PagelD #: 8
